Citation Nr: 9935791
Decision Date: 03/17/00	Archive Date: 09/08/00

DOCKET NO. 98-05 121A              DATE MAR 17, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

ORDER

The following correction is made in a decision issued by the Board
in this case on December 23, 1999:

On Page 3, Conclusion of Law, Number 5 is deleted and replaced with
the following Conclusion of Law, Number 5: "A chronic sleep
disorder was incurred in active service. 38 U.S.C.A. 1110, 5107; 38
C.F.R. 3.303.

Mark D. Hindin 
Member, Board of Veterans' Appeals


Citation Nr: 9935791  
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-05 121A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic right 
wrist disability.  

2.  Entitlement to service connection for a chronic low back 
disorder.  

3.  Entitlement to service connection for bilateral defective 
hearing.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a sleep disorder.  

6.  Entitlement to service connection for migraine headaches.  



REPRESENTATION

Appellant represented by:The American Legion


ATTORNEY FOR THE BOARD

Mark D. Hindin


INTRODUCTION

The veteran had active service from June 1992 to 
October 1996.  He had over three months of service in the 
Operation Desert Shield/Storm area of responsibility.  

A review of the evidence of record discloses that by rating 
decision dated in April 1999, a 20 percent rating was 
assigned for the veteran's degenerative joint disease of the 
right knee, and a 20 percent rating was assigned for 
degenerative joint disease of bilateral hips/sacroiliac 
joint, right knee, and left ankle, with each evaluation 
effective from October 26, 1996, the day following the 
veteran's service discharge.  In his substantive appeal, the 
veteran indicated that he believed the disabilities warranted 
20 percent disability ratings.  Accordingly, the rating 
decision constituted a full grant of the benefits sought with 
regard to these issues.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claimant may limit his claim to less than the 
maximum benefit available).



FINDINGS OF FACT

1.  There is no competent evidence of a current right wrist 
disability.  

2.  There is no competent evidence of a current low back 
disability.  

3.  There is no competent evidence of any current bilateral 
defective hearing.  

4.  The veteran's tinnitus had its onset in service.  

5.  A sleep disorder had its onset in service.  

6.  Migraine had its onset in service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a right wrist 
disability is not well grounded.  38 U.S.C.A. § 5107.  

2.  The claim for service connection for a chronic low back 
disability is not well grounded.  38 U.S.C.A. § 5107.  

3.  The claim for service connection for bilateral defective 
hearing is not well grounded.  38 U.S.C.A. § 5107.  

4.  The veteran's tinnitus was incurred during his active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

5.  The claim for service connection for a chronic sleep 
disorder is not well grounded.  38 U.S.C.A. § 5107.  

6.  Migraine was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial question is whether the veteran's claims are well 
grounded.  The veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only plausible to satisfy 
the initial burden of § 5107."  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If not, the claim must be denied 
and there is no further duty to assist the veteran with the 
development of evidence pertaining to that claim.  See 
Epps v. Gober, 126, F. 3d. 1464, 1468 (1997); 38 U.S.C.A. 
§ 5107(a).  

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a chronic 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a chronic disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306 (1999).  
Regulations also provide that service connection may be 
granted for disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish service connection the 
evidence must demonstrate the existence of a chronic 
disability and a causal relationship between that disability 
and military service.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b).  
If so, the claim is denied.  If the evidence is in support of 
a claim or is in relative equipoise, the claim is allowed.  
Id.  If, after careful review of all the evidence, a 
reasonable doubt arises regarding service connection, such 
doubt will be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (1999).  

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart 
sounds...in service will permit service connection for 
arthritis, disease of the heart,...first shown as a clear-cut 
clinical entity at some later date.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or during the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court) lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if that condition is observed during service or 
during any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 480, 495 
(1997).  

Service Connection for a Chronic Right Wrist Disability
and a Chronic Low Back Disability.  

A review of the service medical records reveals that the 
veteran was seen on one occasion in November 1993 for 
complaint of back pain following a fall.  X-ray studies at 
the time were negative for any abnormality.  He was also seen 
on one occasion in April 1994 for a complaint of tenderness 
of the low back.  

With regard to the wrist, he was seen in the emergency room 
of a private hospital in August 1995 after having fallen 
while roller blading.  He reportedly sustained a right wrist 
injury.  Examination showed some tenderness of the styloid 
with minimal discomfort over the radius.  There was no 
navicular pain.  There was a full range of motion of the 
wrist, but this exacerbated his discomfort.  X-ray studies 
showed a question of a small torus fracture of the distal 
radius, but clinically "does not really go with his exam."  
Because of his symptoms, the veteran was placed in a cock-up 
wrist splint.  The impression was sprain versus minor torus 
fracture of the right wrist.  

At the time of general medical examination accorded him by VA 
in December 1996, it was reported that the veteran complained 
of a chronic backache "as part of the list under general 
remarks, however, this has improved since his discharge."  
The veteran believed that this was the case because he was 
not lifting heavy objects, such as bombs, anymore.  
Examination of the musculoskeletal system was without 
reference to the low back or the wrist and a pertinent 
diagnosis was not made.  

The VA also accorded the veteran an examination of the joints 
in December 1996.  There was no reference to the back or the 
wrist.  

Reports of outpatient visits on periodic occasions in 1997 
and in 1998 are without reference to abnormality of the back 
or the right wrist.  At the time of one such visit in 
August 1997, it was reported that the veteran had a history 
of trauma to various joints.  He was seen for follow-up of X-
rays of the lower back which were described as normal.  

Although the veteran is competent to report to inservice 
symptoms, as well as to report a continuation of such 
symptoms after service, the record does not reflect that he 
has achieved a recognized degree of medical knowledge that 
would render him competent to offer opinions as to medical 
diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

There is no competent evidence that the veteran currently has 
a right wrist or back disorder.  As just noted, the 
examinations accorded the veteran in December 1996 failed to 
document the presence of either a chronic back disorder or a 
chronic right wrist disability.  In this regard, in 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
indicated that Congress limited entitlement for service-
connected injury or disease to cases where disease or injury 
had resulted in disability.  In the absence of competent 
evidence of current disability, the claim is not plausible or 
well grounded.  

Service Connection for Hearing Loss

In applying the laws administered by VA, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are 94 
percent.  38 C.F.R. § 3.385 (1999).  

In the present case it is argued that the veteran developed 
chronic hearing loss as a result of his exposure to noise at 
hazardous levels during his active service.  Service medical 
records, however, fail to demonstrate the presence of chronic 
defective hearing.  The records include the report of a 
hearing conservation examination accorded the veteran in 
February 1996.  In reference to exposure to noise from loud 
music, the service medical records show that the veteran 
expressed no complaints.  The audiogram study was within 
normal limits and he was cleared for duty.  

When accorded an audiometry examination by VA on December 2, 
1996, the speech reception thresholds were as follows:

Hertz500   1,000 2,0003,000 4,000 

Right0     5     5    0     5
Left       5     5    5     0     10

Speech recognition scores were 96 percent in both ears.

The study was interpreted as showing normal hearing.  

Two days later he was accorded an audio-ear disease 
examination by VA.  His chief complaint was right ear 
tinnitus.  He felt that he heard well most of the time, and 
he denied any dizziness or vertigo symptoms.  Clinical 
examination was normal.  It was indicated his audiogram study 
was reviewed and described as within normal limits.  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability but of a nexus between some inservice injury or 
disease in that disability.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  

As noted above an essential element of a well-grounded claim 
is competent evidence that the veteran currently has the 
claimed disability.  There has been no evidence since 
service, that the veteran has hearing loss disability as 
defined by VA.  As a lay person the veteran would not be 
competent to say that he currently has hearing loss as 
defined by VA.  In the absence of competent evidence of a 
current disability, the claim is not well grounded and must 
be denied.

Service Connection for Tinnitus

The veteran's military occupational specialty was as an 
aircraft armament systems apprentice with the Air Force.  

Periodic hearing conversion examinations during service are 
without reference to tinnitus.  At the time of audiometry 
case histories taken in February 1995 and February 1996, the 
veteran specifically denied ringing in the ears.  At the time 
of the 1995 examination he denied any repeat exposure to 
noise from any source and denied having used hearing 
protection of any sort.  At the time of the February 1996 
examination he indicated that he had had repeated exposure to 
noise from loud music.  He also indicated he had used triple 
flange plugs.  

VA accorded the veteran an audiometry examination in 
December 1996.  He stated that he worked with the Air Force 
as a bomb loader/maintenance crewman.  He stated he was 
exposed to jet engine noise.  Ear protection was provided and 
worn.  He reported unilateral right-sided tinnitus that had 
been present for about one year.  It was described as 
occurring intermittently and as being mild in nature.  
Tinnitus was not present on current examination, but a 
subjective match was made at 8,000 Hertz.  

Two days later in December 1996, the veteran was accorded an 
audio-ear disease examination by VA.  His chief complaint was 
right ear tinnitus.  He gave a history of developing tinnitus 
while working on airplanes as a bomb loader in the Air Force.  
He said the ringing was intermittent.  He claimed it would 
get worse at times and would then get lighter.  He claimed he 
wore his hearing protective gear while working in the Air 
Force.  He related he had not had any loud explosion or 
direct injury to the ear.  He denied any infection or 
draining from the ear.  He felt that he heard well most of 
the time.  The ringing was described as a high-pitched 
squeal.  On examination he did not appear to have any 
infectious ear disease.  Audiogram study was within normal 
limits.  The examination diagnosis was right ear tinnitus.  

Reports of VA outpatient visits on periodic occasions in 1997 
and 1998 are without reference to tinnitus.  

With regard to the question of whether the claim is well 
grounded, the Board finds that the veteran is competent to 
report acoustic trauma in service and a continuity of 
symptomatology thereafter.  He has a current diagnosis of 
tinnitus.  Tinnitus is the type of disability, which a lay 
person would be competent to observe, thus a competent 
medical opinion would not be necessary to link the continuity 
of symptomatology to the current diagnosis.  Therefore the 
Board concludes that the claim is well grounded.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).  In this 
case the evidence against the veteran's claim consists of the 
fact that the service medical records do not document any 
findings referable to tinnitus and that tinnitus was not 
found on one of the post-service VA examinations.  The 
evidence in favor of the claim consists of the veteran's 
competent statements, and the finding shortly after service 
that he currently has tinnitus, as well as the fact that his 
service duties were consistent with noise exposure.  The 
Board concludes that the evidence is in relative equipoise, 
and therefore raises a reasonable doubt.  Resolving that 
doubt in the veteran's favor, the Board concludes that 
service connection for tinnitus is warranted.


Entitlement to Service Connection for a Chronic Sleep 
Disorder

A review of the service medical records reveals the veteran 
was seen on one occasion in service for a complaint of 
sleeping problems.  Notation was made of a life history of 
sleeping difficulties.  It was not affecting his work.  He 
was on swing shift and stated that he could not sleep in the 
daytime.  The assessment was insomnia.  He was prescribed 
Restoril.  

When the veteran was accorded a general medical examination 
by VA in December 1996, complaints included a lack of sleep.  
He stated that at times he did not sleep for 2 to 3 days.  
His sleep pattern was described as very unorganized.  A local 
physician treated the problem with Restoril, but the veteran 
stated this only made matters worse.  The veteran indicated 
he was also told to wear dark glasses, but this did not help 
either.  A diagnosis was made of a sleep disorder.  

VA also accorded the veteran a neurologic disorder 
examination in December 1996.  He was seen primarily for 
complaints of migraine headaches and inability to sleep.  The 
veteran dated problems with his sleeping to January 1994.  He 
indicated that he was able to go to sleep after two beers, 
but in the service he reported he might go up to a whole week 
without any sleep.  He stated that he saw a physician in 
service who gave him Restoril, but this did not help.  
Neurologic examination was essentially unremarkable.  The 
pertinent examination diagnosis was insomnia, described as 
"likely due to effects of chemical 'alcohol' with a lack 
thereof at the present time.  This is compounded by a 
disorganized sleep/wake cycle and poor sleep hygiene."  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of not only a current 
disability, but also of a nexus between some inservice injury 
or disease and a current disability.

In this case the service medical records show that the 
veteran was seen with complaints of disturbed sleep in 
service.  The veteran has reported a continuity of 
symptomatology since service, and VA examinations have 
yielded a diagnosis of sleep disorder.  In the Board's 
opinion a sleep disorder is of a nature that it is observable 
by a lay person.  Thus, the veteran would be competent to 
link his continuity of symptomatology to the current 
diagnosis of sleep disorder.  

While the veteran reported a lifelong history of sleep 
disturbance, there is no indication that the disability was 
noted at the time the veteran was examined and accepted for 
service.  Thus, the presumption of soundness is for 
application.  38 U.S.C.A. § 1111 (West 1991).  Clear and 
unmistakable evidence would be necessary to rebut that 
presumption.  In the Board's opinion, the single notation 
during service is not sufficient to rebut the presumption.  
Ultimately, the Board concludes that the evidence is in favor 
of a conclusion that the veteran has a current sleep disorder 
that had its onset in service.

Migraine

With regard to the veteran's claim for service connection for 
migraines, a review of the service records reflects that the 
veteran was seen on one occasion in a service department 
emergency room with a complaint of a sharp left-sided 
headache.  While waiting in the emergency room he fell 
asleep.  When he woke up, the headache was gone.  It was 
indicated his history was consistent with migraine.  
Currently he was nonsymptomatic.  He was to return should the 
symptoms return.  There is no further reference to headaches 
in the remainder of the service medical records.  

At the time of examination by VA in December 1996, he 
reported that he sustained a severe head injury in 1994 in 
service.  He stated he did not become unconscious, but he 
complained that since that time he had had migraine 
headaches.  Examination of the skull showed an indentation in 
the parietal area on the left side.  The pertinent 
examination diagnosis was chronic migraine headaches.  

He was also accorded an examination for neurological 
disorders by VA in December 1996.  He indicated he had had 
headaches for two years.  He first reported them in 
February 1994 when he went to see a physician.  He claimed 
that prior to that time, he had had headaches, which 
consisted of slight nausea, not feeling well, and his head 
"hurting."  Currently, he had headaches up to two times a 
week.  

He reported an episode of an injury to the skull and scalp, 
which occurred in either in December 1993 or January 1994.  
He claimed that he either impaled or hit his head on a center 
line pylon.  This resulted in an indentation of the left 
central scalp area.  Notation was made of an indentation of 
about 1.5 centimeters across and .5 centimeters deep.  

Notation was made of a positive family history for both 
headaches and use of alcohol.  

Current neurologic examination was essentially unremarkable.  

The examination diagnoses included headaches, "some of which 
are migraine headaches and some of which are 'regular' 
tension headaches with a fair amount of overlap."  

The Board notes that there is competent evidence of inservice 
incurrence, in the form of the service medical record showing 
a finding of a history consistent with migraine.  The veteran 
has reported a continuity of symptomatology, and a VA 
examiner took that history, in large part as the basis for 
the current diagnosis of migraine.  The examiner's diagnosis 
serves to link the current diagnosis with the continuity of 
symptomatology.  There is no evidence to rebut the examiner's 
conclusions.  Accordingly, the Board finds that the evidence 
is in favor of the grant of service connection for migraine.


ORDER

Service connection or a chronic right wrist disability is 
denied. 

Service connection for a chronic low back disorder is denied. 

Service connection for hearing loss is denied. 

Service connection for tinnitus is granted. 

Service connection or a chronic sleep disorder is granted.

Service connection for migraine is granted. 



           
     Mark D. Hindin
     Member, Board of Veterans' Appeals


 



